Annual Shareholder Meeting Results: The Fund held its annual meeting of shareholders on July 17, 2014. Shareholders voted as indicated below: Affirmative Withheld Authority Dividend, Interest & Premium Strategy: Re-election of Alan Rappaport – Class III to serve until the Annual Meeting for the 2017-2018 fiscal year Re-election of John C. Maney† – Class III to serve until the Annual Meeting for the 2017-2018 fiscal year The other members of the Board of Trustees at the time of this meeting, namely, Ms. Deborah A DeCotis, Messrs. Hans W.Kertess, James A. Jacobson, Bradford K. Gallagher, and William B.Ogden, IV continued to serve as Trustees of the Fund. † Interested Trustee
